Appeal from a decision of the Unemployment Insurance Appeal Board, filed January 25, 2013, which ruled that claimant was ineligible for a trade readjustment allowance under the Federal Trade Act of 1974.
Following claimant’s separation from employment, she applied for trade readjustment allowance (hereinafter TRA) benefits under the Federal Trade Act of 1974 (see 19 USC § 2101 et seq.). An Administrative Law Judge upheld the initial determination finding claimant ineligible for benefits on the ground that she did not timely enroll in a training program. The Unemployment Insurance Appeal Board affirmed, prompting this appeal.
We affirm. Claimant admitted that she received and read documentation sent from the Department of Labor that set forth the date by which she was required to be enrolled in a training program in order to be eligible for TRA benefits. However, the record establishes that, although she had applied and was accepted into a program, she did not enroll in a training program until after the specified deadline. Under these circumstances, substantial evidence supports the Board’s decision that claimant is ineligible for TRA benefits (see Matter of Louis [Commissioner of Labor], 12 AD3d 889 [2004], lv dismissed 4 NY3d 882 [2005]). Claimant’s remaining contentions have been reviewed and found to be unpersuasive.
Lahtinen, J.E, McCarthy, Rose, Lynch and Clark, JJ., concur.
Ordered that the decision is affirmed, without costs.